Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the amendment filed 11/1/2021.
2.  Claims 1-20 have been examined and are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.  Claims 1-5, 7-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Doi U.S Publication No. 2006/0153188 in view of Kleinsorge U.S Patent No. 6,226,734 and Mani U.S Patent No. 10,860,367.
As to claim 1, Doi teaches a computer-implemented method comprising: 
detecting, for a process of an operating system (…the operating system program which manages processes…, paragraph 0034 page 2), that a live migration has occurred (…When the operator performs maintenance of the processor node 10, the processor node 20 should be started to migrate the service of the processor node paragraph 0052 page 3), the live migration comprising a change in a hardware characteristic of a computer system on which the process executes (…The processor nodes 10 and 20 may incorporate a dynamic reconfiguration mechanism, which allows a service to be migrated between processor nodes having different hardware configurations. Suppose that a source processor node has one CPU and one memory and that a destination processor node has one CPU and two memories. If migration takes place between these processor nodes, the OS views that a memory is added. Then, the dynamic reconfiguration mechanism re-creates the page table managed by the OS so that the OS can recognize and manage the added memory…, paragraph 0057 page 3); 
broadcasting, to a processor, a first message, the first message causing the processor to enter a waiting state (…The processor node 20 starts the boot loader and receives boot parameters from the boot server 30. The boot parameters include an instruction to enter the wait state. The processor node 20 receives an OS from the boot server 30 in accordance with the boot parameters, and enters the migration wait state…, paragraph 0054 page 3); and 
modifying, while the processor is in the waiting state, a portion of a set of program instructions of the operating system (…When the processor node 20 enters the wait state, the processor node 10 creates a snapshot of the execution context of the service process running so far, including the floating MAC address and the memory management information managed by the OS, and sends the snapshot paragraph 0055 page 3; …The processor nodes 10 and 20 may incorporate a dynamic reconfiguration mechanism, which allows a service to be migrated between processor nodes having different hardware configurations. Suppose that a source processor node has one CPU and one memory and that a destination processor node has one CPU and two memories. If migration takes place between these processor nodes, the OS views that a memory is added. Then, the dynamic reconfiguration mechanism re-creates the page table managed by the OS so that the OS can recognize and manage the added memory…, paragraph 0057 page 3). 
Doi does not teach a change in a hardware characteristic is a change in a processor version.
Mani teaches a system of migrating virtual machines between hosts, wherein the source and target host could have different CPU types or version incompatibilities (lines 45-62 column 1).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have modified Doi reference to include the teachings of Mani reference because the new host is loaded with more current software versions and newer or more suitable hardware attributes, as disclosed by Mani (lines 38-44 column 1).
Doi further teaches multiple processors (…shows just the processor nodes 10 and 20, it is supposed that more processor nodes are connected to the network 60…, paragraph 0070 page 4; Fig. 6 and associated specifications), but does not teach migrating to a set of processors.
lines 34-65 column 1).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have modified Doi reference to include the teachings of Kleinsorge reference because by migrating to a set of processors instead of one processor, the system could increase the processing speed, as disclosed by Kleinsorge.
As to claim 2, Doi as modified further teaches wherein the waiting state comprises a state in which a processor in the set of processors does not execute user processes (…The processor node 20 receives an OS from the boot server 30 in accordance with the boot parameters, and enters the migration wait state…, paragraph 0054 page 3).
 As to claim 3, Doi as modified further teaches wherein the waiting state comprises a state in which a processor in the set of processors executes a message handler process until receiving a second message, the message handler process comprising a kernel process of the operating system (…the migration module 13 starts a control process 17 to perform migration…, paragraph 0085 page 5; Fig. 3 and associated specification). 
As to claim 4, Doi as modified further teaches receiving, from the set of processors, an acknowledgement of the first message, the acknowledgement confirming that a processor in the set of processors is in the waiting state (…The processor node 20 enters the wait state in accordance with the OS 82 and boot parameters, and sends a notification of wait completion to the management server 40…, paragraph 0096 page 6). 
As to claim 5, Doi as modified further teaches wherein the modifying adjusts the portion to account for the change in the processor version (…When the processor node 20 enters the wait state, the processor node 10 creates a snapshot of the execution context of the service process running so far, including the floating MAC address and the memory management information managed by the OS, and sends the snapshot through the network 60 to the processor node 20…, paragraph 0055 page 3;  …The processor nodes 10 and 20 may incorporate a dynamic reconfiguration mechanism, which allows a service to be migrated between processor nodes having different hardware configurations. Suppose that a source processor node has one CPU and one memory and that a destination processor node has one CPU and two memories. If migration takes place between these processor nodes, the OS views that a memory is added. Then, the dynamic reconfiguration mechanism re-creates the page table managed by the OS so that the OS can recognize and manage the added memory…, paragraph 0057 page 3). 
As to claim 7, Doi as modified further teaches broadcasting, to the set of processors subsequent to the modifying, a second message, the second message causing the set of processors to exit the waiting state (…The execution information reception block 1b receives execution information needed to resume the process of the source computer 2…, paragraph 0035 page 2). 
As to claims 8-12 and 14, note the discussions of claims 1-5 and 7 above, respectively. 
As to claim 15, Doi as modified further teaches wherein the stored program instructions are stored in the at least one of the one or more storage devices of a local data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system (the use of storage 50, boot server 30 and management server 40, Figs. 1-2 and associated specifications). 
As to claim 16, Doi as modified further teaches wherein the stored program instructions are stored in the at least one of the one or more storage devices of a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (the use of storage 50, boot server 30 and management server 40, Figs. 1-2 and associated specifications).
As to claims 17-20, note the discussions of claims 1-4 above, respectively. 

Allowable Subject Matter
4.  Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
5.  Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argues the cited references do not teach a processor version (Remarks, Section II of pages 6-8).  In response, the applicant argues a new limitation that was not claimed 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dennis Chow can be reached on (571) 272-7767. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194